July 28, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
             CORESLAB STRUCTURES (TEXAS), INC., Appellant

NO. 14-14-00865-CV                          V.

              SCOTTSDALE INSURANCE COMPANY, Appellee
                   ________________________________

       This cause, an appeal from the judgment signed on September 30, 2014, was
heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED. We
order appellant, Coreslab Structures (Texas), Inc. to pay all costs incurred in this
appeal. We further order this decision certified below for observance.